Title: To John Adams from William Lee, 27 March 1783
From: Lee, William
To: Adams, John


Dear Sir.
Bruxelles 27 March 1783

Your obliging favor of the 15th. instt. did not come to my hands ’till the 8th day after its date, but it did not appear to have been open’d, tho’ the direction was in a handwriting that I am not acquainted with.
I can readily, from my own experience, subscribe to the Truth of every thing you have said in your Letter, & to prevent Dr. Franklin from repeating the same unwarrantable practice with the Emperor, (which from some expressions drop’d I have reason to think was in agitation) as with the K. of S. I have plainly Inform’d the Government here, that no Person in Europe is authorized by Congress to treat with the Emperor but Mr. Dana—who is now at Petersburg, & was I in Paris, I wou’d make a point of giving the same explicit information to the Imperial Ambassador there.
I know it has always been the Creed at Passy that Congress ought not to presume to make any appointments in Europe which Dr. Franklin was not at the head of, or commanded to be done; upon this principle it is I suppose, that he has had the effrontery, as I am told, to nominate Mr. W. T. Franklin to Congress to be appointed Amn. Minister at the Court of Versailles; it having been previously settled between the Doctr. & Cte. DeV. that the Doctr. himself, as being the most trusty Person, shou’d be sent as Amern. Minister to London.
Doctr. Franklin I see has the superlative Modesty, by his Agents in London, to style himself, in the English papers the founder of the new American Empire; but I have look’d upon him to have been Born, to be a Scourge to Ama., therefore considering the penetrating & Sagacious Judgemt. of your particular Countrymen, it has surpriz’d me to see him blazon’d out in the Boston Papers, in nearly as fulsome terms, as in the Buletins that are sent from the Genl. Post Office in Paris, to most of the Gazettes in Europe. The contending Parties there, like Mr. Deane, seem to place a great deal of their merit in the Share they enjoy in his good Graces. (See the writings abt. Mr. Jno Temple &c).
It wd. give me most sincere pleasure if our country wd. learn wisdom from experience, in that case I shall think it fortunate, that we have receiv’d such imperious & iniquitous treatment from a certain quarter, as they ought to convince every American that there is nothing due from us on the score of Gratitude, which may prevent us from hereafter being intrigued into schemes that can only be productive of injury & disgrace to us.
A plot seems already form’d to get Gl. Washington to Paris, which I trust America will have Wisdom enough to prevent, for I can never forget from what source the K. of Sweeden imbibed the Idea, nor by whose assistance he carried in to execution the Nefarious plan of depriving his Country of its Liberties, which he had sworn to maintain, & immediately afterwards attempted to cloath his Sacrilege with the mask of religion, by going to church Taking a Prayer Book out of his pocket, & singing Psalms; thus making a mockery both of God & Man.— What a Pity it was, that the genius of Sweeden did not at that moment furnish a Brutus, or a Cassius.
Please to give me a safe direction to Mr. Dana that I may write to him, tho’ I am much employed at present in preparing for my voyage to America, which may take place in the course of next month & shall be happy to be Bearer of your commands. Pray tell me if you think British Manufactures will now be admited, as I shall be almost obliged to take some of them for my own private use.
Intelligence from London mentions that great Intrigue & exertion were used from a certain quarter, to prevent the Bill for opening a Commercial Intercourse between G. B. & the U. S. from passing, in the original form, as introduced by Mr. Pitt; in which they have pretty well succeeded, but all that is wrong may be cured by a judicious Treaty.
Have you heard latelly from my Brother or do you know if he is still in Congress? who has succeeded Mr. Livingston as Secretary?—
With very great Esteem & Respect, I have the Honor to be / Dear Sir, / Your most Obedient / & most Hb̃le Servant
W. Lee.

